DETAILED ACTION
This office action addresses Applicant’s response filed on 26 September 2022.  Claims 1-10 and 12-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fieldscale, “SENSE Product Description”.
Regarding claim 1, Fieldscale discloses a non-transitory computer-readable storage medium including instructions to simulate a capacitance sensing system that, when executed by a processing device, cause the processing device (p. 2) to:
receive information associated with a plurality of components of the capacitance sensing system (pp. 3, 11-13, 16, 19-21);
simulate performance of the capacitance sensing system based on the information associated with the plurality of components of the capacitance sensing system (pp. 5-7, 11, 13, 16, 25);
generate, by the processing device without user intervention, a set of configuration parameters for a capacitance sensing controller based on the simulated performance of the capacitance sensing system (pp. 4, 15);
determine whether the capacitance sensing system satisfies the one or more performance requirements based on the simulated performance (pp. 5, 7, 14); and
in response to determining that the capacitance sensing system does not satisfy the one or more performance requirements, provide an indication of one or more modifications to the capacitance sensing system to enable the capacitance sensing system to satisfy the one or more performance requirements (pp. 14, 23, 24, 27, 28, 31).
Regarding claim 2, Fieldscale discloses that the information associated with the plurality of components comprises a mechanical design of the capacitance sensing system (pp. 12, 16, 27, 20).
Regarding claim 3, Fieldscale discloses that the information associated with the plurality of components comprises a user configuration of the capacitance sensing system (pp. 6, 11, 12, 16, 20-21, 31).
Regarding claim 4, Fieldscale discloses that the information associated with the plurality of components comprises a hardware design of the capacitance sensing system (pp. 12, 16, 19-21, 27, 28).
Regarding claim 5, Fieldscale discloses that the information associated with the plurality of components comprises circuit information associated with the capacitance sensing system (pp. 13, 16, 19, 20, 23-25).
Regarding claim 6, Fieldscale discloses that the information associated with the plurality of components comprises noise sources associated with the capacitance sensing system (pp. 13, 19, 20, 23-25; circuit elements and traces/wiring with parasitics).
Regarding claim 7, Fieldscale discloses that the information associated with the plurality of components comprises a proximity of the capacitance sensing system to other systems (pp. 7, 12, 13, 16, 19-21).
Regarding claim 8, Fieldscale discloses that the information associated with the plurality of components comprises physical properties of capacitive sensor elements of the capacitance sensing system (pp. 12, 16, 19-21).
Regarding claim 9, Fieldscale discloses that the information associated with the plurality of components comprises one or more substrates on which the capacitive sensor elements are mounted (pp. 16, 21).
Regarding claim 10, Fieldscale discloses that the processing device is further to: receive one or more performance requirements for the capacitance sensing system (pp. 5, 7, 14).
Regarding claim 12, Fieldscale discloses that the simulated performance corresponds to an expected performance of a physical construction of the capacitance sensing system (pp. 5-7, 23-25, 28, 30, 31, 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fieldscale.
Regarding claim 13, Fieldscale discloses a capacitance sensing controller (p. 4) comprising: a memory configured to store a set of configuration parameters, wherein the set of configuration parameters were generated without user intervention (p.4) based on a simulated performance of a capacitance sensing system (pp. 5-7, 11, 13, 16, 25) and wherein the performance is simulated based on received information associated with a plurality of components of the capacitance sensing system (pp. 3, 4, 11-13, 16, 19-21) ; and
a processing device operatively coupled to the memory and one or more capacitive sensor elements of the capacitance sensing system, wherein the  processing device is configured to utilize the set of configuration parameters to measure a capacitance of the one or more capacitive sensor elements (p. 4, 11, 16, 30, 31).
Although Fieldscale does not recite the terms ‘memory’ or ‘processor’, these elements are inherent in, or strongly implied by, the configurable controller that receives the configuration file (p. 4) and operates the capacitive/touch sensor elements according to the configuration (pp. 23, 24, 30, 31).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to include a memory and processor in Fieldscale’s system, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing a controller to store configuration information, and operate the capacitive/touch sensor system according to the stored configuration information, as indicated by Fieldscale.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.
Claim 14-21 recite substantially identical limitations to claims 2-9, and are rejected under the same reasoning.
Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive.
Applicant asserts that Fieldscale fails to disclose the limitation of providing an indication of one or more modifications to the capacitance sensing system.  Remarks at 7.  The examiner disagrees.  As claimed, “an indication” of one or more modifications to the capacitance sensing system encompasses the information disclosed by Fieldscale for evaluation of the system against targets.  For example, Fieldscale discloses extraction of sensitivity, capacitance, and resistance that provide answers for response time and touch response (p. 22-24).  Any results which do not meet targets are indications of modifications: e.g., since response time is based on electrode and trace routing resistance (p. 23), an incorrect response time indicates electrodes/trace routing may need to be modified; similarly, sensitivity is influenced by material selection (p. 28), so incorrect sensitivity (pp. 24, 30) indicates modifications to the materials may be needed.  Thus, Fieldscale’s analysis results constitute indications of one or more modifications to the capacitance sensing system, as claimed.
Applicant asserts that Fieldscale fails to disclose the limitations of utilizing the set of configuration parameters to measure a capacitance.  Remarks at 8.  The examiner disagrees.  First, Applicant acknowledges that “Fieldscale discloses controller configuration to avoid false touch detection by reading counts”, but attempts to distinguish ‘reading counts’ from ‘measuring capacitance’.  However, in capacitive sensing, ‘counts’ is a metric derived from capacitance measurements.  Second, Fieldscale also directly discloses utilizing the set of configuration parameters to measure capacitance on p. 30; Cno_pointer and Cpointer are capacitance.  Third, Applicant’s assertions entirely ignore the context of Fieldscale, which is directed to capacitive touch systems.  Capacitive touch systems operate by measuring capacitance, so the end product of Fieldscale is a capacitive touch system with a controller configured to measure capacitance.
Applicant asserts that Fieldscale fails to teach the claimed memory and processor, because these features do not “necessarily” flow from Fieldscale.  Remarks at 9.  The examiner disagrees.  While the standard of “necessarily present” applies to inherency, the rejection states that the memory and processor are inherent or implied, and there is no requirement of “necessarily present” for an implied feature.  For the purposes of § 103 obviousness analysis, references are considered for what they would suggest to persons having ordinary skill in the art.  Fieldscale is directed to designing capacitive sensing systems and configuring their controllers (p. 3, 4).  Thus, as indicated in the rejection, it would be obvious to persons of ordinary skill in the art, reading Fieldscale, that the memory and processor are present in the system, to allow the system to be configured and operated according to the configuration file produced by Fieldscale.
Applicant notes that Fieldscale only discloses that the configuration file is used to “tune” the controller.  It is not clear to the examiner how using a configuration file to tune the controller could reasonably be interpreted as anything other than storing a set of configuration parameters in a memory to operate the controller.  Even under a maximally uncharitable reading, tuning the controller sets parameters that control the controller’s operation, and those parameters are based on results generated by Fieldscale’s design system, which clearly satisfies the claim.  The examiner can see no instance where persons having ordinary skill in the art would interpret Fieldscale’s disclosure of a configuration file used to tune the controller as anything other than a memory configured to store a set of configuration parameters and a processing device configured to utilize the set of configuration parameters to measure a capacitance of the one or more capacitive sensor elements, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 November 2022




/ARIC LIN/            Examiner, Art Unit 2851  



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851